Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/IN2018/050702 10/30/2018 and claims priority to INDIA 201721039067 11/02/2017.
	Claims 1-10 are pending.  
Response to Arguments
2.	 The rejections of claim 8 under 35 U.S.C. 103 as being unpatentable over Rangisetty AND Green and of claim 9 under 35 U.S.C. 103 as being unpatentable over Rangisetty AND Green further in view of Hall are maintained.  Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive.  The rejections were not argued separately.  According to the argument, Rangisetty does not generically describe “alkyl or aryl chloride” (Remarks of July 21, 2021, page 6 ¶ 4 to page 7 ¶ 1).  However the trityl group of the instant Formula II does fall under the category of an ether group and could be considered a “benzyl ether....and the like”.   Regardless since “hydroxyl protecting group” is described and Green teaches the trityl group, the features of the instant claims are taught by the combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ representative argues that the prior art examples of hydroxyl protecting groups, TBDMS and acetyl, “teaches away” from the selection of trityl (Remarks of July 21, 2021, page 7 ¶ 2).  According to the arguments because the prior art reagents used for installation of acetyl 
According to the arguments on page 8 the trityl groups, “may provide advantageous properties”, “may be more convenient to handle at plant scale”, and further that there are “advantages over the prior art,...for example, viability at plant scale, yield and purity” and “beneficial to the environment and plant friendly”.   In order to support an argument of unexpected results the burden is on the applicant proffer evidence not conclusory statements.  As per MPEP 716.02(b) "The evidence relied  > upon < should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the 3H”  C . R. Chimie 17 (2014) 994–1001, “One of the conventional methods used to protect alcohols is their transformation to triphenylmethyl (trityl) ether. The trityl group (Tr) is one of the most advantageous protecting groups, because it can be removed easily. Although the trityl group is stable under neutral or basic conditions, it can be readily removed under mild acidic conditions.” [page 994 Paragraph 1].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangisetty WO2017/183043 (cited on the IDS) AND G. M. Green, T. W. Wutts, Protecting Groups in Organic  Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Rangisetty in Scheme 1 on page 15 discloses a synthesis of Tavaborole, compound 1, through a dual protected intermediate 4, having both a protected boronic acid and an alcohol.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

2, R3=`H`) using a suitable deprotecting agent optionally in the  presence of an acid or a base; or b) by sequential deprotection of hydroxyl  protecting group and boronate ester group under suitable conditions followed by  dehydrative cyclization in the presence of suitable acid or a base.  Compound 4  can be converted to Tavaborole by an alternate route via formation of 6A.  The  reaction stage includes oxidative cleavage of compound 4 by treating with  NaIO4 or Pb(OAc)4 in a suitable solvent followed by cyclization in  the presence of an acid or a base.

The R1 group is described as a “hydroxyl protecting group”, and R2 and R3 are various esters of boronic acids including cyclic forms.  Examples are given with a pinacolate on the boron which is the same group on the compound in claim 8.  The R1 “hydroxyl protecting group” is exemplified as an acetate and silyl ether, TBDMS.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Page 23 of Greene and Wuts discusses the use of ethers as alcohol protecting groups, “Ethers are among the most used protective groups in organic synthesis and vary from the simplest, most stable methyl ether to the more elaborate, substituted trityl ethers developed for use in nucleotide synthesis. Ethers are formed and removed under a wide variety of conditions. Some of the ethers that have been used extensively to protect alcohols are included in Reactivity Chart 1.”  The ether in the compound in claim 8 is a trityl ether.
3C-OR (Chart 1)”
B)	Ascertaining the differences between the prior art and the claims at issue.
The compound of claim 8, has an alternative “hydroxyl protecting group”, the trityl group, to the prior art examples of acetate and TBDMS.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.    In this case, the use of an alternative protecting group is within the grasp of the artisan of ordinary skill since the general concept of “hydroxyl protecting group” is taught in the prior art.  The prior art silyl ether (TBDMS) is discussed on page 127 ff. of Green and Wuts and the acetate is found on on pages 150 ff.. The groups of the instant claim 8, trityl is also a standard hydroxyl protecting group as shown in the discussion above. As discussed in MPEP 2144.07 Art Recognized Suitability for an Intended Purpose “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) .....Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. .
4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangisetty WO2017/183043 AND G. M. Green, T. W. Wutts, Protecting Groups in Organic  Synthesis (3rd ed.) Wiley, New York 1999, Chapter 2 Pages 17-245 as applied to claim 8 above, further in view of  Hall, Dennis “Structure, Properties, and Preparation of Boronic Acid Derivatives” Chapter 1 in Boronic Acids: Preparations and Applications in Organic Synthesis, Medicine and Materials, D. G. Hall, ed., Wiley-VCH, Weinheim, 2011. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

As discussed above, Rangisetty in Scheme 1 on page 15 discloses a synthesis of Tavaborole, compound 1, through a dual protected intermediate 4.  The R1 group is described as a “hydroxyl protecting group”, and R2 and R3 are various esters of boronic acids including cyclic forms.  In addition to the use of trityl as a “hydroxyl protecting group”, the compound of claim 9 also has an alternative boron protecting group.  Examples are given with a pinacolate as the protected boronate which is the same group on the compound in claim 8.  R2 and R3 are also described as boronate esters generally in Rangisetty that are cleaved. The description, “R2, R3 ....together with the atoms 
As discussed in Hall at the bottom of page 18 to page 19, “Diethanolamine boronic esters (43, Figure 1.9) represent a useful class of boronic acid derivatives [112]. Other N-substituted derivatives were characterized [113]. The presence of internal coordination between the nitrogen lone pair and boron’s vacant orbital constitutes a unique structural characteristic of these tetrahedral derivatives. This coordination makes the hydrolysis reaction less favorable and even stabilizes the boron atom against atmospheric oxidation. Diethanolamine boronic esters can be conveniently formed in high yields, often without any need for dehydration techniques, as they tend to crystallize out of solution. These adducts are solids, often crystalline, with sharp melting points, and can thus be used for purifying and characterizing boronic acids, as well as in the chemical protection of the boronyl group toward various transformations (see Section 1.3.8.6).”  There is a significant motivation to use such an alternative boronic acid ester since the material would be crystalline and easy to handle.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625